Gilbert, J.,
concurring specially.  The Civil Code (1910), § 5995, provides in part: “(a) For inspection of books, when their aid is required,” and “ (b) For examination of record and abstract of result” specified fees. In my opinion the fees provided are intended as compensation to the clerk for. actual services rendered in the inspection of the books and examination of the records and in the making of an abstract. I do not think that merely allowing a person or corporation, without the presence and *519participation of the clerk or some deputy in making the inspection or examination and abstract, authorizes the collection of a fee. The mere fact that the clerk affords facilities and opportunities to some persons who themselves gather information from the records is not the aid by the clerk contemplated under the statute.
Under the Civil Code (1910), § 401, the control of the courthouse and the disposition of its space is by law placed under the authority of the ordinary or the board of county commissioners, where, in the creation of such a board, that duty is taken from the ordinary and given to the county commissioners. Graham v. Merritt, 165 Ga. 489 (141 S. E. 298). In no case has the clerk of the superior court any lawful authority either to permit persons to exclusively occupy a room in the court-house or to dispossess them from such room being occupied by them. Such permission of the clerk has no validity whatever. The court-house is a public building, and as a matter of course the public do not require any permission to enter therein at suitable times and under reasonable regulations. All persons must be allowed equal privileges, both 'as to access to documents and as to reasonable space within which to transact business incident to the examination of the public records. Civil Code, § 14.
I do not consider that the mere stamping of numbers on deeds and mortgages, as alleged to have been the custom of the Title Company, amounts to any substantial hurt or grievance to the individual owning the paper; certainly not to the public, or to any individual having no interest in the document.
The court should have sustained the special demurrers to those portions of the petition as indicated, as failing to set out any cause of action or substantial complaint. These, in my opinion, constitute all of the substantial parts of the alleged grievances of the plaintiff. Therefore I am of the opinion that the court should have sustained the general demurrer also. Accordingly I concur in the judgment rendered. I also concur in much that has been said by Mr. Justice Atkinson, but not in all particulars.